


109 HR 5561 IH: Homes for Heroes Act
U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5561
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Andrews (for
			 himself and Mr. Renzi) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committees on Veterans’
			 Affairs and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide housing assistance for very low-income
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Homes for Heroes
			 Act.
		2.Supportive
			 housing for very low-income veteran families
			(a)PurposeThe
			 purposes of this section are—
				(1)to expand the
			 supply of permanent housing for very low-income veteran families; and
				(2)to
			 provide supportive services through such housing to support the needs of such
			 veteran families.
				(b)AuthorityThe
			 Secretary of Housing and Urban Development shall, to the extent amounts are
			 made available for assistance under this section and the Secretary receives
			 approvable applications for such assistance, provide assistance to private
			 nonprofit organizations and consumer cooperatives to expand the supply of
			 supportive housing for very low-income veteran families. Such assistance shall
			 be available for use to plan for and finance the construction, reconstruction,
			 or moderate or substantial rehabilitation of a structure or a portion of a
			 structure, or the acquisition of a structure, to be used as supportive housing
			 for very low-income veteran families in accordance with this section.
			 Assistance may also cover the cost of real property acquisition, site
			 improvement, conversion, demolition, relocation, and other expenses that the
			 Secretary determines are necessary to expand the supply of supportive housing
			 for very low-income veteran families.
			(c)Forms of
			 assistanceAssistance under
			 this section shall be made available in the following forms:
				(1)Planning
			 grantsAssistance may be provided as a grant for costs of
			 planning a project to be used as supportive housing for very low-income veteran
			 families.
				(2)Capital
			 advancesAssistance may be provided as capital advance under this
			 paragraph for a project, which shall—
					(A)bear no
			 interest;
					(B)not be required to
			 be repaid so long as the housing remains available for occupancy by very
			 low-income veteran families in accordance with this section; and
					(C)be in an amount
			 calculated in accordance with the development cost limitation established
			 pursuant to subsection (h).
					(3)Project rental
			 assistanceAssistance may be provided as project rental
			 assistance, under an annual contract that—
					(A)obligates the
			 Secretary to make monthly payments to cover any part of the costs attributed to
			 units occupied (or, as approved by the Secretary, held for occupancy) by very
			 low-income veteran families that is not met from project income;
					(B)provides for the
			 project not more than the sum of the initial annual project rentals for all
			 units so occupied and any initial utility allowances for such units, as
			 approved by the Secretary;
					(C)any contract
			 amounts not used by a project in any year shall remain available to the project
			 until the expiration of the contract;
					(D)provides that the
			 Secretary shall, to the extent appropriations for such purpose are available,
			 adjust the annual contract amount if the sum of the project income and the
			 amount of assistance payments available under this paragraph are inadequate to
			 provide for reasonable project costs.
					(d)Tenant rent
			 contributionA very low-income veteran family shall pay as rent
			 for a dwelling unit assisted under this section the highest of the following
			 amounts, rounded to the nearest dollar:
				(1)30 percent of the
			 veteran family’s adjusted monthly income.
				(2)10 percent of the
			 veteran family’s monthly income.
				(3)If the veteran
			 family is receiving payments for welfare assistance from a public agency and a
			 part of such payments, adjusted in accordance with the veteran family’s actual
			 housing costs, is specifically designated by such agency to meet the veteran
			 family’s housing costs, the portion of such payments which is so
			 designated.
				(e)Term of
			 commitment
				(1)Use
			 limitationsAll units in housing assisted under this section
			 shall be made available for occupancy by very low-income veteran families for
			 not less than 15 years.
				(2)Contract
			 termsThe initial term of a contract entered into under
			 subsection (c)(2) shall be 60 months. The Secretary shall, to the extent
			 approved in appropriation Acts, extend any expiring contract for a term of not
			 less than 12 months. In order to facilitate the orderly extension of expiring
			 contracts, the Secretary may make commitments to extend expiring contracts
			 during the year prior to the date of expiration.
				(f)ApplicationsAmounts
			 made available under this section shall be allocated by the Secretary among
			 approvable applications submitted by private nonprofit organizations and
			 consumer cooperatives. Applications for assistance under this section shall be
			 submitted by an applicant in such form and in accordance with such procedures
			 as the Secretary shall establish. Such applications shall contain—
				(1)a
			 description of the proposed housing;
				(2)a
			 description of the assistance the applicant seeks under this section;
				(3)a
			 description of (A) the supportive services to be provided to the persons
			 occupying such housing; (B) the manner in which such services will be provided
			 to such persons, including, in the case of frail elderly persons (as such term
			 is defined in section 202 of the Housing Act of 1959 (12 U.S.C. 1701q)),
			 evidence of such residential supervision as the Secretary determines is
			 necessary to facilitate the adequate provision of such services; and (C) the
			 public or private sources of assistance that can reasonably be expected to fund
			 or provide such services;
				(4)a
			 certification from the public official responsible for submitting a housing
			 strategy for the jurisdiction to be served in accordance with section 105 of
			 the Cranston-Gonzalez National Affordable
			 Housing Act that the proposed project is consistent with the
			 approved housing strategy; and
				(5)such other
			 information or certifications that the Secretary determines to be necessary or
			 appropriate to achieve the purposes of this section.
				The
			 Secretary shall not reject an application on technical grounds without giving
			 notice of that rejection and the basis therefor to the applicant and affording
			 the applicant an opportunity to respond.(g)Selection
			 criteriaThe Secretary shall establish selection criteria for
			 assistance under this section, which shall include—
				(1)criteria based
			 upon—
					(A)the ability of the
			 applicant to develop and operate the proposed housing;
					(B)the need for
			 supportive housing for very low-income veteran families in the area to be
			 served;
					(C)the extent to which
			 the proposed size and unit mix of the housing will enable the applicant to
			 manage and operate the housing efficiently and ensure that the provision of
			 supportive services will be accomplished in an economical fashion;
					(D)the extent to
			 which the proposed design of the housing will meet the physical needs of very
			 low-income veteran families;
					(E)the extent to
			 which the applicant has demonstrated that the supportive services identified
			 pursuant to subsection (f)(4) will be provided on a consistent, long-term
			 basis;
					(F)the extent to
			 which the proposed design of the housing will accommodate the provision of
			 supportive services that are expected to be needed, either initially or over
			 the useful life of the housing, by the very low-income veterans the housing is
			 intended to serve; and
					(G)such other factors
			 as the Secretary determines to be appropriate to ensure that funds made
			 available under this section are used effectively;
					(2)a
			 preference in such selection for applications proposing housing to be reserved
			 for occupancy by very low-income veteran families who are homeless (as such
			 term is defined in section 103 of the McKinney-Vento Homeless Assistance Act
			 (42 U.S.C. 11302); and
				(3)criteria
			 appropriate to consider the need for supportive housing for very low-income
			 veteran families in nonmetropolitan areas and by Indian tribes.
				(h)Provision of
			 supportive services to veteran families
				(1)In
			 generalIn carrying out the provisions of this section, the
			 Secretary shall ensure that housing assisted under this section provides a
			 range of services tailored to the needs of the very low-income veteran families
			 occupying such housing, which may include services for—
					(A)outreach;
					(B)health (including
			 counseling, mental health, substance abuse, and post-traumatic stress disorder)
			 diagnosis and treatment;
					(C)habilitation and
			 rehabilitation;
					(D)case
			 management;
					(E)daily
			 living;
					(F)personal financial
			 planning;
					(G)transportation;
					(H)vocation;
					(I)employment and
			 training;
					(J)education;
					(K)assistance in
			 obtaining veterans benefits and public benefits, including health and medical
			 care provided by the Department of Veterans Affairs;
					(L)assistance in
			 obtaining income support;
					(M)assistance in obtaining health
			 insurance;
					(N)fiduciary and
			 representative payee;
					(O)legal aid;
					(P)child care;
					(Q)housing
			 counseling;
					(R)service
			 coordination; and
					(S)other services necessary for maintaining
			 independent living.
					(2)Local
			 coordination of servicesThe Secretary shall ensure that owners
			 of housing assisted under this section have the managerial capacity to—
					(A)assess on an
			 ongoing basis the service needs of residents;
					(B)coordinate the
			 provision of supportive services and tailor such services to the individual
			 needs of residents; and
					(C)seek on a
			 continuous basis new sources of assistance to ensure the long-term provision of
			 supportive services.
					Any cost
			 associated with this subsection shall be an eligible cost under subsections
			 (c)(3) and (i).(i)Financial
			 assistance for services
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall, to the extent amounts are available for assistance
			 under this subsection pursuant to subsection (o)(2), provide financial
			 assistance for the provision of supportive services, and for coordinating the
			 provision of such services, to very low-income veteran families occupying
			 housing assisted under this section. Such assistance shall be made through
			 payments to owners of such housing for each resident of the housing based on
			 the formula established under paragraph (2).
				(2)FormulaThe
			 Secretary of Veterans Affairs shall establish a formula to determine the rate
			 of the payments to be provided under this subsection. The formula shall
			 determine a rate for each resident of the housing assisted under this section
			 (which shall be adjusted not less than annually to take into consideration
			 changes in the cost of living).
				(j)Development cost
			 limitations
				(1)In
			 generalThe Secretary shall periodically establish development
			 cost limitations by market area for various types and sizes of supportive
			 housing for very low-income veteran families by publishing a notice of the cost
			 limitations in the Federal Register. The cost limitations shall reflect—
					(A)the cost of
			 construction, reconstruction, or moderate or substantial rehabilitation of
			 supportive housing for very low-income veteran families that meets applicable
			 State and local housing and building codes;
					(B)the cost of
			 movables necessary to the basic operation of the housing, as determined by the
			 Secretary;
					(C)the cost of
			 special design features necessary to make the housing accessible to very
			 low-income veteran families;
					(D)the cost of
			 congregate space necessary to accommodate the provision of supportive services
			 to veteran families;
					(E)if the housing is
			 newly constructed, the cost of meeting the energy efficiency standards
			 promulgated by the Secretary in accordance with section 109 of the
			 Cranston-Gonzalez National Affordable Housing
			 Act; and
					(F)the cost of land,
			 including necessary site improvement.
					In
			 establishing development cost limitations for a given market area under this
			 subsection, the Secretary shall use data that reflect currently prevailing
			 costs of construction, reconstruction, or moderate or substantial
			 rehabilitation, and land acquisition in the area. For purposes of this
			 paragraph, the term congregate space shall include space for
			 cafeterias or dining halls, community rooms or buildings, child care centers,
			 workshops, adult day health facilities, or other outpatient health facilities,
			 or other essential service facilities. Neither this section nor any other
			 provision of law may be construed as prohibiting or preventing the location and
			 operation, in a project assisted under this section, of commercial facilities
			 for the benefit of residents of the project and the community in which the
			 project is located, except that assistance made available under this section
			 may not be used to subsidize any such commercial facility.(2)AcquisitionIn
			 the case of existing housing and related facilities to be acquired, the cost
			 limitations shall include—
					(A)the cost of
			 acquiring such housing,
					(B)the cost of
			 rehabilitation, alteration, conversion, or improvement, including the moderate
			 or substantial rehabilitation thereof, and
					(C)the cost of the
			 land on which the housing and related facilities are located.
					(3)Annual
			 adjustmentsThe Secretary shall adjust the cost limitation not
			 less than annually to reflect changes in the general level of construction,
			 reconstruction, and moderate and substantial rehabilitation costs.
				(4)Incentives for
			 savings
					(A)Special housing
			 accountThe Secretary shall use the development cost limitations
			 established under paragraph (1) or (2) to calculate the amount of financing to
			 be made available to individual owners. Owners which incur actual development
			 costs that are less than the amount of financing shall be entitled to retain 50
			 percent of the savings in a special housing account. Such percentage shall be
			 increased to 75 percent for owners which add energy efficiency features
			 which—
						(i)exceed
			 the energy efficiency standards promulgated by the Secretary in accordance with
			 section 109 of the Cranston-Gonzalez National
			 Affordable Housing Act;
						(ii)substantially
			 reduce the life-cycle cost of the housing;
						(iii)reduce gross rent
			 requirements; and
						(iv)enhance tenant
			 comfort and convenience.
						(B)UsesThe
			 special housing account established under subparagraph (A) may be used (i) to
			 provide services to residents of the housing or funds set aside for replacement
			 reserves, or (ii) for such other purposes as determined by the
			 Secretary.
					(5)Design
			 flexibilityThe Secretary shall, to the extent practicable, give
			 owners the flexibility to design housing appropriate to their location and
			 proposed resident population within broadly defined parameters.
				(6)Use of funds
			 from other sourcesAn owner shall be permitted voluntarily to
			 provide funds from sources other than this section for amenities and other
			 features of appropriate design and construction suitable for supportive housing
			 under this section if the cost of such amenities is (A) not financed with the
			 advance, and (B) is not taken into account in determining the amount of Federal
			 assistance or of the rent contribution of tenants. Notwithstanding any other
			 provision of law, assistance amounts provided under this section may be treated
			 as amounts not derived from a Federal grant.
				(k)Tenant
			 selection
				(1)In
			 generalAn owner shall adopt written tenant selection procedures
			 that are satisfactory to the Secretary as (A) consistent with the purpose of
			 improving housing opportunities for very low-income veteran families; and (B)
			 reasonably related to program eligibility and an applicant’s ability to perform
			 the obligations of the lease. Such tenant selection procedures shall comply
			 with subtitle C of title VI of the Housing and
			 Community Development Act of 1992 and any regulations issued under
			 such subtitle. Owners shall promptly notify in writing any rejected applicant
			 of the grounds for any rejection.
				(2)Information
			 regarding housingThe
			 Secretary shall provide, to the Secretary of Veterans Affairs and the Secretary
			 of Labor, information regarding the availability of the housing assisted under
			 this section. Within 30 days of receipt of the information, the Secretary of
			 Veterans Affairs and Secretary of Labor shall provide such information to
			 agencies in the area of the housing that receive assistance from the Department
			 of Veterans Affairs and the Department of Labor for providing medical care,
			 housing, supportive services or employment and training services to homeless
			 veterans.
				(l)Miscellaneous
			 provisions
				(1)Technical
			 assistanceThe Secretary shall make available appropriate
			 technical assistance to ensure that prospective applicants and owners are able
			 to participate more fully in the program carried out under this section.
				(2)Civil rights
			 complianceEach owner shall certify, to the satisfaction of the
			 Secretary, that assistance made available under this section will be conducted
			 and administered in conformity with title VI of the
			 Civil Rights Act of 1964, the
			 Fair Housing Act, and other Federal,
			 State, and local laws prohibiting discrimination and promoting equal
			 opportunity.
				(3)Owner
			 deposit
					(A)In
			 generalThe Secretary shall require an owner of housing assisted
			 under this section to deposit an amount not to exceed $15,000 in a special
			 escrow account to ensure the owner’s commitment to the housing.
					(B)Reduction of
			 requirementThe Secretary may reduce or waive the owner deposit
			 specified under paragraph (3) for individual applicants if the Secretary finds
			 that such waiver or reduction is necessary to achieve the purposes of this
			 section and the applicant demonstrates to the satisfaction of the Secretary
			 that it has the capacity to manage and maintain the housing in accordance with
			 this section. The Secretary shall reduce or waive the requirement of the owner
			 deposit under paragraph (3) in the case of a nonprofit applicant that is not
			 affiliated with a national sponsor, as determined by the Secretary.
					(4)Notice of
			 appealThe Secretary shall notify an owner not less than 30 days
			 prior to canceling any reservation of assistance provided under this section.
			 During the 30-day period following the receipt of a notice under the preceding
			 sentence, an owner may appeal the proposed cancellation. Such appeal, including
			 review by the Secretary, shall be completed not later than 45 days after the
			 appeal is filed.
				(5)Labor
					(A)In
			 generalThe Secretary shall take such action as may be necessary
			 to ensure that all laborers and mechanics employed by contractors and
			 subcontractors in the construction of housing with 12 or more units assisted
			 under this section shall be paid wages at rates not less than the rates
			 prevailing in the locality involved for the corresponding classes of laborers
			 and mechanics employed on construction of a similar character, as determined by
			 the Secretary of Labor in accordance with subchapter IV of chapter 31 of title
			 40, United States Code.
					(B)ExemptionSubparagraph
			 (A) shall not apply to any individual who—
						(i)performs services
			 for which the individual volunteered;
						(ii)(I)does not receive
			 compensation for such services; or
							(II)is paid expenses, reasonable benefits,
			 or a nominal fee for such services; and
							(iii)is not otherwise
			 employed at any time in the construction work.
						(6)Access to
			 residual receiptsThe Secretary shall authorize the owner of a
			 housing project assisted under this section to use any residual receipts held
			 for the project in excess of $500 per unit (or in excess of such other amount
			 prescribed by the Secretary based on the needs of the project) for activities
			 to retrofit and renovate the project described under section 802(d)(3) of the
			 Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 8011(d)(3)) or to provide supportive services to
			 residents of the project. Any owner that uses residual receipts under this
			 paragraph shall submit to the Secretary a report, not less than annually,
			 describing the uses of the residual receipts. In determining the amount of
			 project rental assistance to be provided to a project under subsection (c)(3)
			 of this section, the Secretary may take into consideration the residual
			 receipts held for the project only if, and to the extent that, excess residual
			 receipts are not used under this paragraph.
				(7)Occupancy
			 standards and obligationsEach owner shall operate housing
			 assisted under this section in compliance with subtitle C of title VI of the
			 Housing and Community Development Act of
			 1992 (relating to standards and obligations of residency) and any
			 regulations issued under such subtitle.
				(8)Use of project
			 reservesAmounts for project reserves for a project assisted
			 under this section may be used for costs, subject to reasonable limitations as
			 the Secretary determines appropriate, for reducing the number of dwelling units
			 in the project. Such use shall be subject to the approval of the Secretary to
			 ensure that the use is designed to retrofit units that are currently obsolete
			 or unmarketable.
				(m)Definitions
				(1)Consumer
			 cooperativeThe term consumer cooperative has the
			 same meaning given such term for purposes of the supportive housing for the
			 elderly program under section 202 of the Housing Act of 1959 (12 U.S.C.
			 1701q).
				(2)Very low-income
			 veteran familyThe term very low-income veteran
			 family means a veteran family whose income does not exceed 50 percent of
			 the median income for the area, as determined by the Secretary with adjustments
			 for smaller and larger families, except that the Secretary may establish income
			 ceiling higher or lower than 50 percent of the median for the area on the basis
			 of the Secretary’s findings that such variations are necessary because of
			 prevailing levels of construction costs or fair market rents (as determined
			 under section 8 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f), or unusually high or low family
			 incomes.
				(3)OwnerThe
			 term owner means a private nonprofit organization or consumer
			 cooperative that receives assistance under this section to develop and operate
			 supportive housing for very low-income veteran families.
				(4)Private
			 nonprofit organizationThe term private nonprofit
			 organization means—
					(A)any incorporated
			 private institution or foundation—
						(i)no
			 part of the net earnings of which inures to the benefit of any member, founder,
			 contributor, or individual;
						(ii)which has a
			 governing board that is responsible for the operation of the housing assisted
			 under this section; and
						(iii)which is
			 approved by the Secretary as to financial responsibility;
						(B)a for-profit limited partnership the sole
			 general partner of which is an organization meeting the requirements under
			 clauses (i), (ii), and (iii) of subparagraph (A);
					(C)a corporation wholly owned and controlled
			 by an organization meeting the requirements under clauses (i), (ii), and (iii)
			 of subparagraph (A); and
					(D)a tribally
			 designated housing entity, as such term is defined in section 4 of the Native
			 American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
			 4103).
					(5)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development, except where specifically provided otherwise.
				(6)StateThe
			 term State includes the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, and the possessions of the United
			 States.
				(7)Supportive
			 housing for very low-income veteran familiesThe term
			 supportive housing for very low-income veteran families means
			 housing that is designed to accommodate the provision of supportive services
			 that are expected to be needed, either initially or over the useful life of the
			 housing, by the veteran families that the housing is intended to serve.
				(8)VeteranThe
			 term veteran has the meaning given the term in section 101 of
			 title 38, United States Code.
				(9)Veteran
			 familyThe term veteran family includes a veteran
			 who is a single person, a family (including families with children) whose head
			 of household (or whose spouse) is a veteran, and one or more veterans living
			 together with one or more persons.
				(n)Allocation of
			 fundsOf any amounts made available for assistance under this
			 section:
				(1)Planning
			 grantsNot more than 2.5 percent shall be made available for
			 planning grants in accordance with subsection (c)(1).
				(2)Capital
			 advancesSuch sums as may be
			 necessary shall be made available for capital advances in accordance with
			 subsection (c)(2).
				(3)Project rental
			 assistanceSuch sums as may
			 be necessary shall be made available for project rental assistance in
			 accordance with subsection (c)(3).
				(4)Technical
			 assistanceNot more than 1 percent shall be made available for
			 technical assistance in accordance with subsection (l)(1).
				(o)Funding
				(1)Authorization of
			 appropriations for housing assistanceThere is authorized to be
			 appropriated for assistance under this section $200,000,000 (not including
			 financial assistance under subsection (i)) for fiscal year 2007 and such sums
			 as may be necessary for each fiscal year thereafter.
				(2)Set aside of
			 veterans medical services amounts for supportive servicesOf any amounts made available in
			 appropriation Acts for fiscal year 2007 and each fiscal year thereafter to the
			 Department of Veterans Affairs for medical services for veterans, there shall
			 be available for financial assistance under
			 subsection (i) of this section in each such
			 year such sums as may be necessary to provide payments under
			 subsection (i) for such fiscal year, at the
			 full rate under the formula established pursuant to such subsection, for each
			 resident of each housing project assisted under this section.
				3.Housing choice
			 vouchers for homeless veteransSection 8(o) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f(o)) is amended by striking paragraph (19) and
			 inserting the following new paragraph:
			
				(19)Rental vouchers
				for homeless veterans
					(A)Set
				asideSubject to subparagraph (C), the Secretary shall set aside
				and transfer to the Secretary of Veterans Affairs, from amounts made available
				for rental assistance under this subsection, the amount specified in
				subparagraph (B) for use only for providing such assistance for homeless
				veterans.
					(B)AmountThe
				amount specified in this subparagraph is, for each fiscal year, the amount
				necessary to provide at least 20,000 vouchers for rental assistance under this
				subsection.
					(C)Administration
				of voucher programThe Secretary of Veterans Affairs may use
				amounts transferred under this paragraph only for funding contracts for rental
				assistance under this paragraph to be administered by entities that receive
				grants under section 2011 or 2012 of title 38, United States Code. Subject only
				to the availability of amounts for rental assistance under this paragraph, the
				Secretary of Veterans Affairs shall provide, under each such contract for
				rental assistance with such an entity, funding for the entity to provide at
				least two vouchers for rental assistance for each unit of transitional housing
				being made available by the entity at such time.
					(D)FundingThe
				budget authority made available under any other provisions of law for rental
				assistance under this subsection for fiscal year 2007 and each fiscal year
				thereafter is authorized to be increased in each such fiscal year by such sums
				as may be necessary to provide the number of vouchers specified in subparagraph
				(B) for such fiscal
				year.
					.
		4.Inclusion of
			 veterans in housing planning
			(a)Public housing
			 agency plansSection 5A(d)(1) of the United States Housing Act of
			 1937 (42 U.S.C. 1437c–1(d)) is amended by striking and disabled
			 families and inserting , disabled families, and veterans (as
			 such term is defined in section 101 of title 38, United States
			 Code).
			(b)Comprehensive
			 housing affordability strategies
				(1)In
			 generalSection 105 of the Cranston-Gonzalez National Affordable
			 Housing Act (42 U.S.C. 12705) is amended—
					(A)in subsection
			 (b)(1), by inserting veterans (as such term is defined in section 101 of
			 title 38, United States Code), after acquired immunodeficiency
			 syndrome,;
					(B)in subsection
			 (b)(20), by striking and service and inserting veterans
			 service and other service; and
					(C)in subsection (e)(1), by inserting
			 veterans (as such term is defined in section 101 of title 38, United
			 States Code), after homeless persons,.
					(2)Consolidated
			 plansThe Secretary of Housing and Urban Development shall revise
			 the regulations relating to submission of consolidated plans (24 C.F.R. Part
			 91) in accordance with the amendments made by paragraph (1) of this subsection
			 to require inclusion of appropriate information relating to veterans and
			 veterans service agencies in all such plans.
				5.Exclusion of
			 veterans benefits from assisted housing rent considerations
			(a)In
			 generalNotwithstanding any
			 other provision of law, for purposes of determining the amount of rent paid by
			 a family for occupancy of a dwelling unit assisted under a federally assisted
			 housing program under subsection (b) or in housing assisted under a federally
			 assisted housing program, the income and the adjusted income of the family
			 shall not be considered to include any amounts received by any member of the
			 family from the Secretary of Veterans Affairs as—
				(1)compensation, as
			 defined in section 101(13) of title 38, United States Code;
				(2)dependency and
			 indemnity compensation, as defined in section 101(14) of such title; and
				(3)pension, as
			 defined in section 101(15) of such title.
				(b)Federally
			 assisted housing programThe federally assisted housing programs
			 under this subsection are—
				(1)the public housing
			 program under the United States Housing Act of 1937 (42 U.S.C. 1437 et
			 seq.);
				(2)the tenant-based
			 rental assistance program under section 8 of the United States Housing Act of
			 1937 (42 U.S.C. 1437f), including the program under subsection (o)(19) of such
			 section for housing rental vouchers for low-income veteran families;
				(3)the project-based rental assistance program
			 under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f);
				(4)the program for
			 housing opportunities for persons with AIDS under subtitle D of title VIII of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et
			 seq.);
				(5)the supportive
			 housing for the elderly program under section 202 of the Housing Act of 1959
			 (12 U.S.C. 1701q);
				(6)the supportive
			 housing for persons with disabilities program under section 811 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
				(7)the supportive
			 housing for the homeless program under subtitle C of title IV of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.);
				(8)the program for
			 moderate rehabilitation of single room occupancy dwellings for occupancy by the
			 homeless under section 441 of the McKinney-Vento Homeless Assistance Act (42
			 U.S.C. 11401);
				(9)the shelter plus
			 care for the homeless program under subtitle F of title IV of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11403 et seq.);
				(10)the supportive
			 housing for very low-income veteran families program under section 2 of this
			 Act;
				(11)the rental
			 assistance payments program under section 521(a)(2)(A) of the Housing Act of
			 1949 (42 U.S.C. 1490a(a)(2)(A);
				(12)the rental
			 assistance program under section 236 of the National Housing Act (12 U.S.C.
			 1715z–1);
				(13)the rural housing
			 programs under section 515 and 538 of the Housing Act of 1949 (42 U.S.C. 1485,
			 1490p–2);
				(14)the HOME
			 investment partnerships program under title II of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12721 et seq.);
				(15)the block grant
			 programs for affordable housing for Native Americans and Native Hawaiians under
			 titles I through IV and VIII of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4111 et seq., 4221 et seq.);
				(16)the low-income
			 housing tax credit program under section 42 of the Internal Revenue Code of
			 1986 (26 U.S.C. 42); and
				(17)any other program
			 for housing assistance administered by the Secretary of Housing and Urban
			 Development or the Secretary of Agriculture under which eligibility for
			 occupancy in the housing assisted or for housing assistance is based upon
			 income.
				6.Technical
			 assistance grants for housing assistance for veterans
			(a)In
			 generalThe Secretary of Housing and Urban Development shall, to
			 the extent amounts are made available in appropriation Acts for grants under
			 this section, make grants to eligible entities under subsection (b) to provide,
			 to nonprofit organizations, technical assistance appropriate to assist such
			 organizations in—
				(1)sponsoring housing
			 projects for veterans assisted under programs administered by the Department of
			 Housing and Urban Development;
				(2)fulfilling the
			 planning and application processes and requirements necessary under such
			 programs administered by the Department; and
				(3)assisting veterans
			 in obtaining housing or homeless assistance under programs administered by the
			 Department.
				(b)Eligible
			 entitiesAn eligible entity
			 under this subsection is a nonprofit entity or organization having such
			 expertise as the Secretary shall require in providing technical assistance to
			 providers of services for veterans.
			(c)Selection of
			 grant recipientsThe Secretary of Housing and Urban Development
			 shall establish criteria for selecting applicants for grants under this section
			 to receive such grants and shall select applicants based upon such
			 criteria.
			(d)FundingOf
			 any amounts made available in fiscal year 2007 or any fiscal year thereafter to
			 the Department of Housing and Urban Development for salaries and expenses,
			 $1,000,000 shall be available, and shall remain available until expended, for
			 grants under this section.
			7.Annual report on
			 housing assistance to veterans
			(a)In
			 generalNot later than
			 December 31 of each year, the Secretary of Housing and Urban Development shall
			 submit to the Committees on Financial Services, Veterans’ Affairs, and
			 Appropriations of the House of Representatives and the Committees on Banking,
			 Housing, and Urban Affairs, Veterans’ Affairs, and Appropriations of the Senate
			 a report on the activities relating to veterans of the Department of Housing
			 and Urban Development during such year.
			(b)ContentsEach
			 report required under subsection (a) shall include the following information
			 with respect to the year for which the report is submitted:
				(1)The number of very low-income veteran
			 families provided assistance under the program of supportive housing for very
			 low-income veteran families under section 2 of this Act, the socioeconomic
			 characteristics of such families, the types of assistance provided such
			 families, and the number, types, and locations of owners of housing assisted
			 under such section.
				(2)The number of
			 homeless veterans provided assistance under the program of housing choice
			 vouchers for homeless veterans under section 8(o)(19) of the United States
			 Housing Act of 1937 (as added by section 3 of this Act), the socioeconomic
			 characteristics of such homeless veterans, and the number, types, and locations
			 of entities contracted under such section to administer the vouchers.
				(3)A
			 summary description of the special considerations made for veterans under
			 public housing agency plans submitted pursuant to section 5A of the United
			 States Housing Act of 1937 and under comprehensive housing affordability
			 strategies submitted pursuant to section 105 of the Cranston-Gonzalez National
			 Affordable Housing Act.
				(4)A
			 description of the technical assistance provided to organizations pursuant to
			 grants under section 6 of this Act.
				(5)A
			 description of the activities of the Special Assistant for Veterans
			 Affairs.
				(6)A
			 description of the efforts of the Department of Housing and Urban Development
			 to coordinate the delivery of housing and services to veterans with other
			 Federal departments and agencies, including the Department of Defense,
			 Department of Justice, Department of Labor, Department of Health and Human
			 Services, Department of Veterans Affairs, Interagency Council on Homelessness,
			 and the Social Security Administration.
				(7)The cost to the
			 Department of Housing and Urban Development of administering the programs and
			 activities relating to veterans.
				(8)Any other
			 information that the Secretary considers relevant in assessing the programs and
			 activities relating to veterans of the Department of Housing and Urban
			 Development
				(c)Assessment of
			 housing needs of very low-income veteran families
				(1)In
			 generalFor the first report
			 submitted pursuant to subsection (a) and every fifth report thereafter, the
			 Secretary of Housing and Urban Development shall—
					(A)conduct an
			 assessment of the housing needs of very low-income veteran families (as such
			 term is defined for purposes of section 2; and
					(B)shall include in
			 each such report findings regarding such assessment.
					(2)ContentEach
			 assessment under this subsection shall include—
					(A)conducting a
			 survey of, and direct interviews with, a representative sample of very
			 low-income veteran families (as such term is defined for purposes of
			 section 2) to determine past and
			 current—
						(i)socioeconomic
			 characteristics of such veteran families;
						(ii)barriers to such
			 veteran families obtaining safe, quality, and affordable housing;
						(iii)levels of
			 homelessness among such veteran families;
						(iv)levels and
			 circumstances of, and barriers to, receipt by such veteran families of rental
			 housing and homeownership assistance;
						(B)such other information that the Secretary
			 determines, in consultation with the Secretary of Veterans Affairs and national
			 nongovernmental organizations concerned with veterans, homelessness, and very
			 low-income housing, may be useful to the assessment.
					(3)ConductIf the Secretary contracts with an entity
			 other than the Department of Housing and Urban Development to conduct the
			 assessment under this subsection, such entity shall be a non-governmental
			 organization determined by the Secretary to have appropriate expertise in
			 quantitative and qualitative social science research.
				(4)FundingOf any amounts made available pursuant to
			 section 501 of the Housing and Urban Development Act of 1970 (42 U.S.C.
			 1701z–1) for programs of research, studies, testing, or demonstration relating
			 to the mission or programs of the Department of Housing and Urban Development
			 for any fiscal year in which an assessment under this subsection is required
			 pursuant to paragraph (1) of this subsection, $1,000,000 shall be available
			 until expended for costs of the assessment under this subsection.
				8.Special Assistant
			 for Veterans Affairs in Office of Secretary of HUD
			(a)In
			 generalSection 4 of the Department of Housing and Urban
			 Development Act (42 U.S.C. 3533) is amended by adding at the end the following
			 new subsection:
				
					(f)Special assistant
				for veterans affairs
						(1)EstablishmentThere
				shall be in the Department a Special Assistant for Veterans Affairs, who shall
				be in the Office of the Secretary.
						(2)AppointmentThe
				Special Assistant for Veterans Affairs shall be appointed based solely on merit
				and shall be covered under the provisions of title 5, United States Code,
				governing appointments in the competitive service.
						(3)ResponsibilitiesThe Special Assistant for Veterans Affairs
				shall be responsible for—
							(A)ensuring veterans
				have access to housing and homeless assistance under each program of the
				Department providing either such assistance;
							(B)coordinating all
				programs and activities of the Department relating to veterans;
							(C)serving as a
				liaison for the Department, and establishing and maintaining relationships
				with, officials of State, local, regional, and nongovernmental organizations
				concerned with veterans;
							(D)providing information and advice
				regarding—
								(i)sponsoring housing
				projects for veterans assisted under programs administered by the Department;
				or
								(ii)assisting veterans in obtaining housing or
				homeless assistance under programs administered by the Department;
								(E)administering the
				technical assistance grants program under section 6 of the
				Homes for Heroes Act;
							(F)preparing the
				annual report under section 7 of such Act; and
							(G)carrying out such
				other duties as may be assigned to the Special Assistant by the Secretary or by
				law.
							.
			
